Ai.len, J.
The plaintiff and the defendant were tenants in common of the land devised to them by their mother, and equality of division and partition could only be had upon the basis of the value of the land and not of the number of .acres. Revisal, sec. 2491; Sanderson v. Bigham, 40 S. C., 501 Howard v. Howard, 19 Conn., 317.
It follows, therefore, that there is no error in the judgment pronounced as there is neither allegation nor proof that the land conveyed to the plaintiff by the defendant is not equal in value to the land conveyed to the defendant.
The authorities relied on by the plaintiff are not pertinent to the present inquiry, as they are cases in which the owner of the property directed a division to be made by the acreage and not by value.
Affirmed.